

114 S2908 IS: To designate the facility of the United States Postal Service located at 1265 Hurffville Road in Deptford Township, New Jersey, as the “First Lieutenant Salvatore S. Corma II Post Office Building”.
U.S. Senate
2016-05-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS2d SessionS. 2908IN THE SENATE OF THE UNITED STATESMay 10, 2016Mr. Booker (for himself and Mr. Menendez) introduced the following bill; which was read twice and referred to the Committee on Homeland Security and Governmental AffairsA BILLTo designate the facility of the United States Postal Service located at 1265 Hurffville Road in
			 Deptford Township, New Jersey, as the First Lieutenant Salvatore S. Corma II Post Office Building.
	
		1.First Lieutenant Salvatore S. Corma II Post Office Building
 (a)DesignationThe facility of the United States Postal Service located at 1265 Hurffville Road in Deptford Township, New Jersey, shall be known and designated as the First Lieutenant Salvatore S. Corma II Post Office Building.
 (b)ReferencesAny reference in a law, map, regulation, document, paper, or other record of the United States to the facility referred to in subsection (a) shall be deemed to be a reference to the First Lieutenant Salvatore S. Corma II Post Office Building.